Judgment unanimously reversed on the law and indictment dismissed. Memorandum: Defendant was convicted of stealing a 1968 Mercedes Benz by writing a check to its owner when he knew that his bank account lacked sufficient funds to cover the check. The People failed to present evidence establishing that defendant wrote the check knowing that his account lacked sufficient funds to cover the check (see, Penal Law § 190.05 [1]; see also, People v Di Rose, 138 AD2d 854, lv denied 72 NY2d 858; People v Iwaszkiewicz, 120 AD2d 746, lv denied 68 NY2d 813). Accordingly, defendant’s conviction is reversed, and the indictment is dismissed.
In view of our determination, we do not address defendant’s remaining arguments. (Appeal from Judgment of Orleans County Court, Miles, J.—Grand Larceny, 2nd Degree.) Present —Doerr, J. P., Denman, Boomer, Green and Davis, JJ.